DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the application filed 01/07/2020.  

Claims 1-20 are presented for examination. 

Information Disclosure Statement

2. 	The Applicants’ Information Disclosure Statement filed (01/07/2020) has been received, entered into the record, and considered.  


Drawings


3.	The drawings filed 01/07/2020 are accepted by the examiner.



Specification


4.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101


5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 19 recites a “one or more computer-readable storage devices.”  The Specification fails to provide a definition of one or more computer-readable storage devices that excludes transitory propagating signals, and the term “devices” does not itself exclude signals, Thus, the recited “one or more computer-readable storage devices” is interpreted to include nonstatutory subject matter (e.g., signals, carrier waves, etc.).  

Accordingly, claim 19 fails to recite statutory subject matter under 35 U.S.C. 101.

one or more computer-readable storage devices” to exclude transitory propagating signals.  Thus, claim 20 also fails to recite statutory subject matter.

The Examiner suggests amending the above claim to explicitly exclude signals (e.g., by adding the phrase “non-transitory”) to obviate the rejection.  

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghag et al. (US 20200341789) in view of  Williams et al. (US 20180255150).

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1:
Ghag teaches a computer-implemented method (a method for containerized workload scheduling can include monitoring network traffic between a first containerized workload deployed on a node in a virtual computing environment to determine affinities between the first containerized workload and other containerized workloads in the virtual computing environment; Abstract) comprising: 

localizing a first computing resource having a workload under execution, the first computing resource being associated with a set of virtual computing resources (the containerized workload analyzer agent 114 can include a combination of software and hardware, or the containerized workload analyzer agent 114 can include software and can be provisioned by processing resource 108. The containerized workload analyzer agent 114 can monitor containerized workloads originating from the VCIs 106. The containerized workload analyzer agent 114 can determine affinities between containerized workloads, VCIs 106, and/or the hypervisor 104 that correspond to communication patterns between containerized workloads and/or the VCIs 106 or hypervisors 104 on which the containerized workloads are running… the containerized workload analyzer agent 114 may be referred to as an "apparatus," and can be configured to monitor network traffic between a plurality of containerized workloads running on a plurality of nodes to determine affinities between the plurality of containerized workloads, generate respective node assignment scores for the plurality of containerized workloads based, at least, in part, on the monitored network traffic, and schedule execution of a containerized workload based, at least in part, on the respective node assignment scores; paragraphs 0037-0039), 

rescheduling, responsive to the localizing, the workload for execution at least partially at a second computing resource in the set of virtual computing resources (the method 550 can further include analyzing interactions between the plurality of containerized workload to determine correspondences between execution of the containerized workload and execution of a different containerized workload and/or scheduling execution of the second containerized workload on a node in the virtual computing system based, at least in part, on the analyzed interactions. In some embodiments, the method 550 can further include retrieving the determined correspondence between the nodes and the determined traffic characteristics between the plurality of containerized workloads from a localized cache available to a containerized workload analyzer agent deployed in the virtual computing system; paragraph 0082). 
Ghag does not explicitly teach, Williams teaches the localizing based on determining a coordinate position of the first computing resource using a wireless beacon signal broadcast deployed in a datacenter (Beacon analysis module 204 may analyze the beacons to determine physical location of one or more nodes. Beacon analysis module 204 may analyze one or more beacons to identify physical location data 234 for an individual node or a group of nodes (e.g., rack device supporting multiple nodes). For example, beacon analysis module 204 may analyze beacons from multiple different sources (e.g., neighboring nodes) to calculate the physical location of the receiving node or the physical location of the transmitting node. The analysis may involve determining a physical attribute of the beacon, such as a signal strength, a frequency, a propagation delay, other attribute, or a combination thereof. Calculating the physical location may involve a localization technique such as triangulation, which may involve determining a location of a node by forming triangles from other nodes or other known points within a data center. The physical location of a node may be a relative physical location or an absolute physical location. The relative physical location may be a location of a node relative to one or more other nodes or points (e.g., landmarks) within a data center. An absolute physical location may be a location of a node that corresponds to an existing coordinate system associated with the data center. The coordinate system could be based on an architectural layout of a data center or may be based on geographic locations comprising latitude and longitude pairs; paragraphs 0032-0033).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ghag with Williams because it would have provided the enhanced capability for detecting when applications designated as high-availability are executing on computing nodes that are close to one another. 
As to claim 2:
Ghag teaches receiving, responsive to the localizing, one of an automatic and a manual trigger; and switching, responsive to the one of the automatic and the manual trigger, execution of the workload from the first to the second computing resource (paragraph 0070). As to claim 3:
Ghag teaches the automatic trigger is based at least in part on a latency performance parameter, and further comprising: determining a first and an at least a second latency performance parameters for the first and second computing resources respectively relative to the workload; and switching, responsive to determining that the at least a second latency performance parameter is lesser than the first latency performance parameter, execution of the workload from the first to the second computing resource (paragraphs 0054-0055). As to claim 4:
Ghag teaches the automatic trigger is based at least in part on a data locality requirement, and further comprising: switching, responsive to determining that the first computing resource violates a geographical location constraint in accordance with the data locality requirement, execution of the workload from the first to the at least a second computing resource (paragraphs 0054-0055).  As to claim 5:
Ghag does not explicitly teach, Williams teaches the wireless beacon signal is detectable by a server device, the server device storing location data in accordance with the broadcast, the location data being readable by at least one of a hypervisor application under execution and the workload under execution at the first computing resource (paragraphs 0019 and 0032-0033).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ghag with Williams because it would have provided the enhanced capability for detecting when applications designated as high-availability are executing on computing nodes that are close to one another. 
 As to claim 6:
Ghag does not explicitly teach, Williams teaches the wireless beacon signal is detectable by a server device based at least in part on a radio frequency (RF) receiver device of the server device (paragraphs 0019 and 0032-0033).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ghag with Williams because it would have provided the enhanced capability for detecting when applications designated as high-availability are executing on computing nodes that are close to one another. 
As to claim 7:
Ghag teaches the first and the second computing resources are located in respective first and second datacenters having different physical locations (paragraph 0019). As to claim 8:
Devarakonda teaches the first and second computing resources are included in a respective point of delivery (POD) chassis, the respective POD chassis being mapped to a physical location characteristics dataset stored in at least one of a POD memory and a BIOS associated with the respective POD chassis (paragraphs 0045-0046).  As to claim 9:
Ghag teaches the localizing further comprises determining a coordinate position of the first and the second computing resources using the physical location characteristics dataset, the physical location characteristics dataset being readable by at least one of a server device, a hypervisor application under execution, and the first workload (paragraphs 0047-0048). As to claims 10-18:
Note the rejection of claims 1-9 above, respectively. Claims 10-18 are the same as claims 1-9, except claims 10-18 are computer usable program product claims and claims 1-9 are method claims.

As to claims 19 and 20:
Note the rejection of claims 1 and 5 above, respectively. Claims 19 and 20 are the same as claims 1 and 5, except claims 19 and 20 are computer system claims and claims 1 and 5 are method claims.

Conclusion

7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact Information


	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199